Citation Nr: 1129753	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-39 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than March 28, 2008 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date earlier than March 28, 2008 for the award of a disability rating of 70 percent for service-connected posttraumatic stress disorder (PTSD) (previously listed as general anxiety disorder).


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  

For reasons detailed below, the Board has assumed jurisdiction over the issue of entitlement to an effective date earlier than March 28, 2008 for the award of a disability rating of 70 percent for service-connected PTSD.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection of a psychiatric disorder on July 12, 2004, which was allowed in an October 2007 rating decision.
 
2.  The Veteran's subsequent March 28, 2008 filing showing unemployability relating to the underlying psychiatric disorder constitutes new and material evidence received within the one-year appeal period following the October 2007 decision, and consequently, the March 28, 2008 filing is considered filed in connection with the July 12, 2004 claim pending at the time of the October 2007 rating decision.

3.  Throughout the entire appeal period, the Veteran's psychiatric symptoms, including avoidance behavior, were serious and resulted in deficiencies in many areas, and such symptoms coupled with service-connected bilateral hearing loss rendered him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of July 12, 2004 for the assignment of a 70 percent disability rating for PTSD (previously listed as general anxiety disorder) have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an earlier effective date of July 12, 2004 for the award of TDIU have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(b), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In August 2004, December 2005, and August 2008 VCAA letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The August 2008 VCAA letter included additional information on how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The claims were last readjudicated in a statement of the case issued in August 2010.  The Board finds that VA's duty to notify has been met.  

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claims.  Specifically, the information and evidence that have been associated with the claims file includes VA and private treatment records and VA examination reports dated in January 2005, March 2007, April 2009, and May 2009.  The Board finds that the VA examination reports are adequate for evaluation purposes because the examiners either reviewed the claims file or were otherwise "informed of the relevant facts," considered the contentions of the Veteran, addressed the relevant rating criteria, and supported their conclusions with data and a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  While the Veteran claimed in May 2006 to be in receipt of "SSD" [Social Security Disability Insurance], the Board notes that most likely the Veteran has been in receipt of social security retirement benefits because he was many years past the age limit for receipt of such benefits at that time.  Nevertheless, to the extent records may have been generated in connection with past disability claims the Board finds that such records, if existent, are irrelevant as the Board finds that the Veteran is entitled to the benefits sought on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a participant in the claims process, identifying relevant treatment records and providing statements on the severity of his disabilities.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  

Analysis

1.  Scope of Appeal Period

The effective date of an evaluation and award of compensation based on an original claim will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010). 

The Veteran filed a claim of entitlement to service connection for a "nervous condition or stress condition" on July 12, 2004.  In a March 2005 rating decision, the RO denied service connection for PTSD.  The Veteran filed a notice of disagreement in April 2005.  The RO issued a statement of the case in June 2005 on the issue of entitlement to service connection for PTSD.  The Veteran filed a VA Form 9 in June 2005.  Thereafter, the Board remanded the PTSD claim for further evidentiary development in December 2005.  On remand, in an October 2007 rating decision, the Appeals Management Center (AMC) granted service connection for general anxiety disorder and assigned a 50 percent disability rating effective March 30, 2007, the date of a VA examination.  The AMC also issued an October 2007 supplemental statement of the case that continued the denial of service connection for PTSD.  In June 2008, the Veteran, through his representative at that time, moved to withdraw his appeal for service connection of PTSD.  In an August 2008 decision, the Board dismissed the PTSD appeal.  

Meanwhile, the Veteran had filed a claim for entitlement to TDIU on March 28, 2008.  He claimed that his PTSD and anxiety prevented him from concentrating on tasks at hand.  Also, side effects from his medication affected his ability to function in work-place situations.  In a June 2009 rating decision, the RO continued the 50 percent rating for service-connected general anxiety disorder.  The RO also continued the currently assigned ratings for service-connected bilateral sensorineural hearing loss (0 percent), bilateral tinnitus (10 percent), and residuals of fracture of the right fifth metacarpal (0 percent), and denied service connection for a heart condition to include coronary artery heart disease and entitlement to TDIU.  The Veteran filed a notice of disagreement in July 2009.  In a December 2009 rating decision, the RO maintained that a re-characterization of the service-connected psychiatric disability from general anxiety disorder to PTSD was warranted because a March 2007 VA examiner initially diagnosed general anxiety disorder related to the Veteran's combat experiences but then changed the diagnosis to PTSD related to the combat experiences and VA treatment records showed the Veteran had a diagnosis of PTSD.  The RO granted an earlier effective date of July 12, 2004 for the award of service connection for PTSD based on a finding of clear and unmistakable error in the October 2007 rating decision.  The RO noted that at the time of the prior rating decision, May 2004 and June 2004 statements from the Veteran's private physicians were a matter of record and showed the Veteran had a diagnosis of PTSD related to his combat experiences in service.  The RO also granted an increased rating of 70 percent for PTSD effective March 28, 2008, the date of receipt of the Veteran's claim for TDIU and granted a TDIU effective March 28, 2008.  The RO noted that the Veteran's March 28, 2008 claim for increase "subsequently resulted in his current Notice of Disagreement."   

Thereafter, in January 2010, the Veteran filed a notice of disagreement with the effective date assigned the award of TDIU in the December 2009 rating decision.  The Veteran maintained that the proper effective date should be August 1, 2004 [July 12, 2004].  The RO issued a statement of the case in February 2010 on the issues denied in the June 2009 rating decision.  In February 2010, the Veteran withdrew the appeal on the issues listed in the February 2010 statement of the case.  In August 2010, a statement of the case was issued on the issue of entitlement to an earlier effective date for the award of TDIU.  The RO maintained that the Veteran's claim was not received until March 28, 2008 and that he did not meet the schedular criteria for TDIU prior to that date.  In VA Form 9 received in September 2010, the Veteran noted that he disagreed with the effective dates assigned his award of TDIU and increase to 70 percent for PTSD.  He contended that the effective date for the TDIU and increase to 70 percent should be July 12, 2004 in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) and 38 C.F.R. § 3.156(b).  

The Board liberally construes the August 2010 statement of the case as an implicit continued denial of an earlier effective date for the award of an increased rating for PTSD based on the findings cited therein.  Thus, the Board finds the Veteran's express disagreement with the effective date assigned the 70 percent rating in the September 2010 VA Form 9 as a perfected appeal on this issue.  (To find otherwise would trigger a remand for issuance of a statement of the case on this issue and deferral of adjudication of the TDIU issue as inextricably intertwined which would be a waste of judicial resources as the Board has already drawn a favorable opinion on the proper disposition of these issues based on a review of the evidence.)  

The Court of Appeals for Veterans Claims has clarified that a claim for a TDIU exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When entitlement to TDIU is raised during the one-year appeal period following a decision on the claim, VA is required to consider the potential applicability of 38 C.F.R. § 3.156(b).  Rice, 22 Vet. App. at 454.  Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  New evidence that shows unemployability relating to the underlying condition during the pendency of the original claim is material on its face.  Rice, 22 Vet. App. at 454.  In light of the foregoing, the Board finds that the March 28, 2008 filing constitutes new and material evidence the Veteran submitted on his unemployability relating to the underlying psychiatric disorder within the one-year appeal period following the October 2007 decision rather than a separate claim for increased compensation.  Accordingly, the March 28, 2008 filing is considered filed in connection with the July 12, 2004 claim pending at the time of the October 2007 rating decision, and the current appeal involves the Veteran's disagreement with the initial effective dates assigned the 70 percent rating for PTSD and TDIU.  The issue is now whether the Veteran met the criteria for a 70 percent rating and entitlement to TDIU for the period prior to March 28, 2008.  

2.	Earlier Effective Date (for award of 70 percent rating and TDIU)

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under the General Rating Formula for Mental Disorders, a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration is the GAF score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The factors listed in the rating formula are to serve as "examples" of conditions that warrant a certain rating, and not an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation").  The Board is required to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, not just those listed in the regulation.  Id. at 443.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).   

Evidence

In a May 2004 letter, Dr. B.G. indicated that the Veteran had been on Valium therapy for at least five years.  In a June 2004 letter, Dr. J.T. reported that the Veteran had been a patient since 1993.  Dr. J.T. maintained that the Veteran suffered from significant anxiety at the time of his discharge from service and was treated "for years" with Valium by Dr. R.  Dr. J.T. noted that he took over the Veteran's care in 1993 with similar complaints.  In a December 2004 letter, Dr. J.T. indicated that the Veteran was on medication for long standing anxiety and PTSD.

The January 2005 VA mental examination report shows the Veteran complained of anxiety, nervousness, sleep disturbances, nightmares, flashbacks, and crying easily.  He snapped at his wife, and he felt stiff and uptight.  He avoided fireworks.  He was on Valium from 1955 for 10 years and then he started again in 2001 and had been on medications for the past three years.  The Valium helped calm him down and sleep.  He denied any suicidal or homicidal ideations or auditory or visual hallucinations.  His first marriage lasted for 18 years and he had two adult children.  He had been married to his second wife for the past 26 years with whom he did not have any children.  He had 15 grandchildren.  He also had half-brothers and a sister.  He had a good relationship with his children and siblings.  After service, he worked at an automobile plant, and then he worked for fridgedare.  In 1955, he worked for General Motors.  From 1956, he worked for Armco Steel (Railroad) for 30 years and retired from this job.  He also worked on his own farm until his retirement.  

On mental status examination, the examiner observed that the Veteran was hard of hearing, cooperative, and maintained good eye contact.  His speech was normal in rate and volume, his mood was euthymic, and his affect was appropriate.  His thought process was organized, linear, and goal directed.  He displayed no psychotic symptoms.  His memory was fair, and he was alert and oriented times three.  His judgment and insight were fair.  On Axis I, the examiner provided assessments of rule out PTSD and anxiety disorder not otherwise specified.  The examiner assigned a GAF score of 50.  The examiner commented that the Veteran was exhibiting symptoms of nightmares, flashbacks, poor sleep, and anxiety, and did not want to talk about events that happened in service, but he was not exhibiting the full criteria for PTSD.  The examiner noted that the Veteran had a good social life and had been married to his wife for 26 years and worked in rail road for 30 years.  The examiner further noted that the Veteran was also not exhibiting the full criteria for an anxiety disorder, but the examiner acknowledged that the Veteran had been on Valium which he claimed helped him with anxiety and sleep.  The examiner opined that the Veteran's current problem was less likely as not caused by or as the result of combat exposure.  

At an October 2005 Board hearing, the Veteran testified that he and his wife slept apart because he had dreams and tossed and turned at night.  He dreamt that he was back in a minefield.  

VA treatment records show that in December 2005 and January 2006, the Veteran complained of avoidance behavior, hypervigilance, sleep disturbances, nightmares, and flashbacks related to combat trauma.  He complained of intermittent depression with low energy and motivation in recent years.  He experienced nervousness, agitation, and poor memory and concentration.  He reported worsening symptoms since he retired from Armco Steel Railroad in 1986.  Dr. D.S. observed that the Veteran was alert and had fair eye contact.  He had good hygiene.  His mood was depressed, and his affect was broad, nonlabile and appropriate to thought content.  He became tearful when he spoke of his war experiences.  He denied suicidal and homicidal ideations and auditory and visual hallucinations.  His cognition was grossly intact.  Dr. D.S. provided diagnoses of PTSD, chronic and depressive disorder on Axis I and assigned a GAF score of 48.  Thereafter, treatment records dated from February 2006 to March 2006 showed the Veteran attended group therapy sessions.  The Veteran also reported some improvement in some of his symptoms.  Dr. D.S., however, continued to assign a GAF score of 48.  

A May 2006 VA report by D.M., MSW, LISW showed the Veteran presented with good hygiene.  His eye contact was good and his speech was appropriate.  His immediate, recent, and remote memory recall was intact.  His mood was self-described as depressed, and he worried.  His affect was largely flat.  He was alert and oriented to person, place, time, and situation.  There was no evidence of sensory hallucinations, delusion based thought processes, or non-reality based paranoia.  His intrusive thoughts of Korea were very vivid but not psychotic in nature.  The Veteran complained of concentration problems due to intrusive thoughts about the war.  He was apprehensive to close interpersonal relationships due to trust and issues related to loss.  He complained of sleep disturbances and recurrent nightmares of his Korean War trauma exposure.  He began having problems with his memories and nightmares of the Korean War in 2000 or 2001 when his church sponsored an activity to recognize military personnel attending the church.  Memorabilia was solicited from the veterans and his wife started asking questions about his military experiences which triggered a flood of memories and emotions to surface.  These symptoms intensified after the terrorist attacks on September 11th and he was upset by the news coverage of unrest between South and North Korea and the War in Iraq and Afghanistan.  He was often unable to remember his nightmares but he woke up in a panic state sweating and unable to return to sleep.  He slept in approximately two hour periods each of which was interrupted by nightmares.  He and his wife slept separately due to his restless sleep habits and nightmare activity.  He felt vulnerable when asleep and slept with a weapon nearby.  He was hypervigilant for his safety and the safety of his family.  For example, he checked the door and window locks multiple times before bed and during the night, and he walked the perimeter around his home prior to bed to make sure the home was safe.  He denied any suicidal and homicidal ideation, plan, or intent.   With medication therapy his mood had improved but this improvement was medication dependent.  He was unable to attend Fourth of July celebrations.  He had an exaggerated startle response; he responded to sudden loud noises.  For example, he recalled an incident in which he was driving with a friend and he was caught off guard by an adjacent train on the tracks by the road.  When the train sounded its horn near a crossing it startled the Veteran so badly that he had to pull to the side of the road to calm down.  He recalled another incident in which he recently went hunting with a minister.  They were near the rail road tracks and a train sounded its horn catching him off guard.  He described an extreme startle response that even scared the minister who comforted him.  

He also avoided crowds because he was unable to manage the stimulation or to prevent people from getting behind him.  He described panic, anxiety, and a sense of need to escape in crowded areas.  He would sit with his back to the wall so he could watch the room and the door in a crowded room.  He had survivor's guilt.  His anger manifested as impatience and a strong tendency to talkback or to snap back verbally.  He indicated that prior to taking his current medications, he would cry very easily at anything that depicted human pain and suffering.  Winter weather was a strong trigger for him which reminded him of Korea.  He belonged to the DAV and the VFW but did not attend their meetings due to the memories their war stories surfaced for him.  He remained married to his second wife of 27 years.  He felt close to his wife; however, others described him as unemotional and detached and controlling.  He denied a history of civil or criminal problems.  He had held three jobs since he left the military, and he was not fired from any of them.  He was easily angered at the job but he did not have difficulty with authority figures.  He worked best alone and outside.  His longest employment was from 1956 to 1986 when he worked at Armco Steel on the railroad station.  D.M. indicated that the Veteran was currently attending the PTSD Outpatient Clinic Program-PTSD University.  D.M. provided diagnoses of PTSD, chronic and major depressive disorder, single episode, moderate on Axis I.  D.M. assigned a GAF score of 45.  On Axis IV, D.M. indicated that psychosocial stressors included few social supports, obsessive behavior around safety, and sleep deprivation.  

VA treatment records dated from May 2006 to March 2007 showed the Veteran continued to attend group therapy sessions.  

The March 2007 VA examination report on a psychological assessment shows the examiner (Dr. R.S.) reported that the Veteran complained of nervousness, sleep disturbances, and an exaggerated startle response.  He stated that on the surface he had had a good life.  On mental status examination, the examiner observed that the Veteran was alert and his personal hygiene was good.  The content of his speech was coherent and logical with the exception of a couple of misstatements.  His mentation was concrete, and he was oriented to time, place, and person.  He displayed a limited range of affect with a preponderance of negative affect.  His mood was generally within normal limits with a tendency toward dysphoria.  His judgment processes were reasonably intact but his insight was questionable.  He evidenced no hallucinations or delusions and he did not have suicidal or homicidal ideations or statements of abuse or neglect of vulnerable individuals.  

The psychological tests revealed that the Veteran was "likely to utilize global precepts of the world," and thus, he was likely to miss details in a given situation and sometimes engage in behavior mildly inconsistent with a given situation.  He was likely to be poor at identifying and processing his emotions-especially negative emotions.  His general style was likely to be one of suppression followed by unpredictable, episodic outbursts.  His profile reflected a strong focus on a wide variety of somatic complaints consistent with his chronic medical conditions, but socially correct behavior was important to him so he was likely to try to govern his behavior accordingly.  In general life patterns he was likely to be functioning at a reduced level of efficiency.  In a given relationship he was likely to adopt more of a passive role that placed considerable amount of responsibility on the other party.  He was unlikely to be self-reflective and therefore looked for external causes of his problem.  The examiner noted that it was not uncommon for adjustment issues to appear after retirement.  The examiner maintained that there was no cause to doubt the Veteran's reports of military experiences, but he presented himself as exaggerating their roles in his life.  The examiner indicated that anyone who had significant military experience would inevitably have some life-long residuals of said experiences but such residuals do not necessarily denote PTSD.  The examiner noted that "[i]n addition, there [is] an apparent confound, reflected in the psychological testing, with probable neurocognitive limitations (as well as a variety of physical symptoms) secondary to chronic medical problems."  The examiner concluded that the data do not warrant a diagnosis of PTSD. 

The March 2007 VA mental examination report shows the examiner (Dr. F.C.) related that the Veteran reported that he was doing well.  He liked to keep busy and he was content with his life.  He rose every morning between 7 a.m. and 8 a.m. and went to the barn to feed and curry his horses which he also rode.  He was more relaxed and not nearly as tearful as he was prior to taking the medication Citalopram which was prescribed by Dr. D.S. in the PTSD program.  He also continued to receive Valium from his primary care physician.  He received treatment for anxiety, irritability, and sleep disturbances.  He completed PTSD University.  He continued to be married to his second wife of 27 years.  They enjoyed spending time with the children and the grandchildren.  They got along well as a couple and attended church.  The examiner noted that the Veteran seemed reluctant to talk about his military experiences.  

On mental status examination, the examiner observed that the Veteran appeared "stoic" and neatly groomed.  He was alert and oriented to time, place, person, and situation.  His speech was a normal rate and tone, and coherent and goal directed.  His thoughts were linear and focused on his military experiences but without much detail.  His affect was constricted, and nonlabile appropriate.  His mood was reported as "okay" and it was appropriate to thought content.  There was no evidence of psychosis.  He denied auditory, visual, gustatory, or olfactory hallucinations.  He denied homicidal and suicidal ideation or plan.  His cognition was grossly well preserved; however at times there appeared to be concrete thinking.  His memory was intact and his insight and judgment were fair.  The examiner concluded that the Veteran had accepted life on life's terms.  He was content with retirement and he had adapted to life circumstances.  He had a resiliency that came from within his family and religious structure.  Concern and uncertainty regarding the future kept him on edge but interfered little at this time.  He was currently treated for symptoms of anxiety as well as chronic medical illness and he required medication to control the disorders.  His symptoms of anxiety were in an area overlapping both in his war experiences and retirement life.  His symptoms mildly interfered with overall daily functioning.  The examiner maintained that it was as likely as not that as he aged, encountered additional stress, and witnessed more death, his anxiety would be exacerbated.  The examiner provided an assessment of generalized anxiety disorder on Axis I.  On Axis IV, the examiner noted the Veteran had phase of life adjustments (the changes that accompanied retirement), chronic medical problems, and medication dependence.  The examiner assigned a GAF score of 59.  

VA treatment records dated from March 2007 to May 2007 showed the Veteran continued to attend group therapy sessions.  The Veteran reported that he was "doing pretty good."  

A June 2007 addendum to the March 2007 VA examination report shows the examiner reported that anxiety disorders were common disorders.  The examiner opined that it was as likely as not that the etiology of the Veteran's symptoms was war related and that as he aged, encountered additional stress, and witnessed more deaths, his anxiety would be exacerbated.  An August 2007 addendum to the March 2007 VA examination report shows the examiner reported that overall, the picture was one of an individual who had made good adjustments since his discharge from the military.  The examiner maintained that the Veteran's longitudinal history and clinical data reported were consistent with a diagnosis of an anxiety disorder.  The examiner observed that the Veteran was treated with Valium by his community provider and that he was seen by his VA psychiatrist in January 2006 and started on Celexa, 10 milligrams daily.  He had follow-up visits in February 2006, March 2006, and August 2007, and the dose of Celexa remained 10 milligrams daily and the GAF score remained unchanged.  The examiner noted that PTSD was an anxiety disorder and that it was as likely as not that the Veteran had a diagnosis of PTSD.  The examiner indicated that the Veteran met the symptom criteria except for criteria reflecting the impact upon his life in the area of social and occupational functioning. 

A December 2008 VA Form 21-4192 from ARMCO shows the Veteran was employed from May 1956 to May 1986 and that he was retired and was receiving retirement benefits.  

The May 2009 VA hand examination report indicated that the Veteran was right hand dominant.  The Veteran reported that throughout his work history after his discharge from service, he had had no problem with right-hand function.  He claimed that the service-connected fracture of the right fifth metacarpal healed but it had a knot.  There was no resultant functional impairment that the Veteran was able to recount up until recent years.  The Veteran claimed that he could not work now at age 75 because he would first get frustrated with the job whatever it was and then he would get excited and his chest would start hurting and then he would have to stop working.  He reported that he worked very hard so that he would be tired and his work problems would crowd out his PTSD.  

On physical examination, the examiner observed that the Veteran's speech was not even but rather had "jerkiness" to his sentences sometimes.  His thought processes were clear and responsive to the questions asked.  His memory seemed "okay."  His right hand had a palpable lump in the proximal fifth metacarpal which was 1.5 by 0.6 cm in length and raised 3 mm.  It was nontender.  The fifth metacarpal had full range of motion.  The healed fracture had no influence on other hand or wrist movements.  The examiner provided a diagnosis of osteoarthritis of the first carpometacarpal joint.  The examiner concluded that the Veteran had a fracture of the fifth metacarpal in service which had healed.  The examiner maintained that it had not been a source of any type of impediment to his work history, and there was no abnormality in hand function noted at the present time.  There were no abnormalities seen in the old fracture area on the present hand x-rays.  The examiner maintained that the Veteran claimed individual unemployability but his unemployability was on the basis of coronary artery disease.  The examiner indicated that since the Veteran's coronary artery disease was less likely as not the result of PTSD, his unemployability was not on the basis of a service-connected disability.  In an addendum, the examiner maintained that the extent of the disability of the right fifth metacarpal was mild to non-existent in its overall function and that of the entire hand.  Also, the osteoarthritis of the first carpometacarpal joint was not caused by or a result of the service-connected fracture of the right fifth metacarpal.  

The April 2009 VA audiology examination report shows that in regard to the functional effects caused by the Veteran's service-connected hearing disability, he reported that he had difficulty understanding conversations.  He had no current complaints in regard to his service-connected bilateral tinnitus.  VA audiometric testing indicated that the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
60
85
100
68
LEFT
20
55
75
95
61

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 88 percent in the left ear.  (The audiological examination shows that the Veteran exhibited Level II hearing acuity in the right ear and Level III hearing acuity in the left ear according to Table VI, which is commensurate with no more than a noncompensable evaluation according to Table VII.  See 38 C.F.R. § 4.85.)  The examiner maintained that the test results were consistent with audiometric test results obtained in 2005 and 2008.  Regarding the Veteran's current hearing sensitivity and claim for unemployability, it was the examiner's opinion that with appropriate amplification, the current hearing loss and tinnitus should have little influence on the Veteran being gainfully employed.  The examiner added, however, that a job that relied solely on hearing, such as telemarketing, would be more difficult for the Veteran.  

The May 2009 VA mental examination report shows the Veteran reported that he could not work due to a combination of his heart, leg, and psychiatric problems.  The examiner indicated that no claims file was made available; however, he accessed the previous VA examination reports from 2007 and the Veteran's psychiatric treatment records from CPRS.  The examiner noted that all of the Veteran's treatment now came from VA so he believed the available records were complete.  The examiner discussed the Veteran's pre-service history and military experiences.  The examiner also related that the Veteran reported that he retired from his Armco job in 1986 after suffering a heart attack.  The Veteran indicated that he had anxiety and irritability but with significant effort kept his memories at bay.  As an example, he described throwing his military-related belongings overboard while on a ship back to the States at the end of his Korea duty.  He also avoided re-experiencing memories by remaining continually occupied.  He had been married to his second wife for over 31 years.  He had much diffuse anxiety and irritability and took Valium prescribed by his family doctor for many years to help with these symptoms.  He was active in church and "prayed a lot."  A church initiative in 2000 to recognize veterans, however, caused him to have overt re-experiencing of military experiences at that time which was exacerbated by the September 11th attacks and subsequent wars.  His re-experiencing symptoms included frequent nightmares (more than one a week).  

He also had daily intrusive recollections of the war and many avoidance symptoms.  He almost never shopped or went into crowded public places, he never went to see fireworks, and he avoided certain topics on television and movies, and avoided jet planes, heights, and loud noise.  He experienced flashback episodes as when recently he was surprised by an oncoming train and became intensely distracted and anxious and had to pull his car over.  He had an intense startle reaction when touched in his sleep.  He was chronically irritable and detached interpersonally, which affected relationships with his wives and children.  His grandchildren were difficult for him to tolerate because of the high level of sensory stimulations and because they reminded him of the desperate "waifs" he encountered in Korea.  He first started coming to VA for treatment in 2006 and was seen by the PTSD specialist psychiatrist who prescribed Celexa.  Eventually he came off of Valium although he took both for one to two years.  The medication reduced his symptoms, particularly irritability, lability, and depression, but other symptoms seemed to have persisted largely unchanged.  The examiner noted that the Veteran also had a formal PTSD assessment which documented much of the above symptoms and concluded that he had PTSD.  The examiner maintained that this had been a consistent conclusion in clinical records since 2006.  Also, the Veteran had consistently reported depressed mood and other symptoms attributable to either depression or PTSD.  The examiner observed that the Veteran had sometimes been diagnosed with major depression or depression-not otherwise specified.  There was no history of persistent loss of interest, loss of energy that could be attributed to psychiatric causes, weight or appetite changes, motor retardation or restlessness, or suicidal ideation.  His mood improved after he started Celexa.  He had not attempted to work since "1984."  He did stay active, although he rarely left his home.  He spent some amount of each day patrolling the premises and checking the security of windows and doors.  

On mental status examination, the examiner observed that the Veteran engaged well in the interview and was cooperative.  His speech was entirely unremarkable.  His thoughts were organized and pertinent to the purpose.  He had no suicidal or homicidal thinking, pessimism, or particular hostility towards any person or institution, psychotic ideas or perceptions.  His mood was reported to be mildly depressed and his affect was appropriate, nonlabile, and he smiled frequently.  He also showed appropriate emotion when talking about difficult topics.  His cognition was unremarkable to direct assessment although he did show occasional mild word finding difficulties.  His motor activity was unremarkable.  On Axis I, the examiner provided a diagnosis of PTSD with depression.  The examiner assigned a GAF score of 45.  The examiner concluded that the Veteran had had an improvement in comfort, but not in functional capacity since starting PTSD treatment.  The examiner found that the Veteran had numerous symptoms of PTSD that would substantially impact on employability.  Although he remained successfully employed until cardiac problems forced his retirement, he subsequently developed overt and more severe PTSD.  Notably, numerous avoidance symptoms, including avoiding busy or public places would detract substantially from his ability to engage in competitive employment.  As the Veteran pointed out, difficulties with leg pain and cardiac problems substantially contributed to an extent the examiner would consider approximately 50 percent (50 percent psychiatric and 50 percent physical).  In regard to functional impairment solely attributable to service-connected disabilities, the examiner maintained that the Veteran's avoidance symptoms would make it quite difficult to work in a public place, although they would not necessarily rule out employment in all possible environments.  His previous work had all been in environments that would be extremely difficult for him to tolerate.  For example, his severe anxiety reaction to an oncoming train which happened in recent years would indicate great difficulty returning to working for a railroad firm as he did for most of his adult career.  His other jobs were in factories and auto firms, all of which would be obviously challenging for a person with his broad array of avoidance symptoms.  The examiner further found that with respect to sedentary activity, the Veteran was relatively confined to the home by avoidance which restricted his sedentary activities.  Socializing was still impeded by his emotional detachment and difficulty tolerating noisy and unpredictable environments (such as parties and entertaining small children).  

In a June 2009 statement, the Veteran complained of the usual complaints.  He also claimed that he experienced "frequent" panic attacks from his dreams.  

VA treatment records dated from May 2007 to December 2009 showed the Veteran continued to attend group therapy sessions.  Dr. D.S. also continued to assign a GAF score of 48 and the Veteran was advised to continue use of Celexa at 10mg.  

Analysis

A comparison of complaints and findings contained in the 2005 and 2007 VA examination reports and contemporaneous VA treatment records with the 2009 VA examination report and contemporaneous VA treatment records shows no discernable difference.  Specifically, throughout the entire appeal period, the Veteran has consistently primarily complained of anxiety, nervousness, depression, sleep disturbances, nightmares, flashbacks, emotionality, avoidance behavior, hypervigilance, intrusive thoughts from various stimuli, an exaggerated startle response, and difficulty with interpersonal relationships.  While the January 2005 VA examiner was not persuaded that the Veteran displayed the full criteria for PTSD and anxiety disorder he nevertheless assigned the underlying symptoms a GAF score of 50 which is reflective of serious impairment.  The Veteran's VA treating psychiatrist assigned a similar GAF score of 48 throughout the entire appeal period.  The May 2009 VA examiner similarly found that the Veteran's symptoms were demonstrative of serious impairment in assigning a GAF score of 45.  Thus, notwithstanding the March 2007 VA examiner's assignment of a GAF score of 59 (reflective of moderate impairment), and regardless of whether diagnosed as PTSD or generalized anxiety disorder or both or neither, the Veteran's underlying symptoms have more often been described as serious throughout the appeal period.  Also, when described, the Veteran's insight and judgment were more often described as fair.  As discussed below, the Veteran's symptoms also render him substantially unemployable.  Thus, the Veteran suffers deficiencies in many areas.  The foregoing findings more nearly approximate symptomatology associated with a 70 percent rating and such findings have been relatively the same throughout the appeal period. 

Most significantly, the May 2009 VA examiner found that the Veteran had numerous symptoms of PTSD that would substantially impact on his employability.  In particular, the VA examiner found that the Veteran's numerous avoidance symptoms would detract substantially (at least 50 percent) from his ability to engage in competitive employment.  In this regard, the Board notes that the evidence in favor of the benefit sought on appeal need only be at least 50 percent in probability in which case reasonable doubt is resolved in favor of the Veteran.  The VA examiner's assessment of unemployability was based on consideration of the Veteran's previous work experiences.  The Veteran has been retired since 1986.  The Veteran's symptoms, including avoidance behavior, have been consistent throughout the appeal period and it was only when a VA examiner was specifically asked to address what the impact of such symptoms would have on the Veteran's ability to secure or follow a substantially gainful occupation that it became evident that the Veteran's psychiatric disability had a 50 percent impact on his unemployability.  Thus, the evidence shows that the Veteran's psychiatric symptoms produced deficiencies in many areas and impacted 50 percent on his unemployability prior to March 28, 2008.  As for the Veteran's other service-connected disabilities, his bilateral hearing loss has an impact on his employability.  The May 2009 VA audiologist noted that the Veteran's hearing loss should have little influence on the Veteran being gainfully employed but acknowledged that a job that relied solely on hearing, such as telemarketing, would be more difficult for the Veteran.  The May 2009 VA audiologist's finding becomes even more significant when considered with the May 2009 VA PTSD examiner's finding on the types of jobs the Veteran would be precluded from pursuing given his symptoms and previous work experience.  The Veteran's bilateral hearing loss disability has been rated the same since 2001.  Thus, the Veteran's unemployability due to service-connected disabilities on a long term basis is shown.  Given all of the foregoing, the Board finds that the effective date for the award of the 70 percent rating and TDIU should date back to July 12, 2004.


ORDER

An earlier effective date of July 12, 2004 for the assignment of a 70 percent disability rating for PTSD (previously listed as general anxiety disorder) is granted subject to the provisions governing the award of monetary benefits.

An earlier effective date of July 12, 2004 for the award of TDIU is granted subject to the provisions governing the award of monetary benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


